Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 1 of 33

IN THE UNLTED STATES DISTRICT CORT FOR THE
NoRTHERN DISTRICT OF FLOR TDA
PENSACOLA DIVASTON

Rolord Corly Soknor,
Dow. ¥e Y4 5056,

Ploiinys FF
Case Nee 3318 oy-441-TKN/ MAF
V, - Agains}- Hon. T Henk Wether’)
Mag, Sadee Manga N\ Bizahik
Corretors OFhicer White Lead, é} Q)e)
YDelerian)s.

PLAINTIFFS MEMORANDSM OF LAW TIN OPPDSLTION
To DEFENDANTS MOTION FOR SUMMARY “SuWsMENT

CO ME NOW, She Plosa¥sPP Reload) (arly Sef ot CSotntor’) respeet-
(lly Sobers Wes Memonrdum of Lave Pn OPpos¥or) +6 Delendan\s
MpYon For Some J “Ovdament.

PRELIMINARY STNYEMENT

|. Kolard Spfa}loy Ye Plato a man With o Wishart of Mearis) \ ness

Las Prisoner Yn Whe Custody of Ye Verda ‘Dearkment ae Lote)
1s O+ Sovak Tien (osrecKova| “InSttoliern Annex Ldhen he WS

Unlanbolly assaulted and besten “BY LsvecHora) Of Geer Chasteph
White ead, Diticer Jee Raceck, Lrewtenant (Back den pos Seve)

Donan Shwe, WEcer Robert Pobrom , cer Syme Me Civ, _,
DCPcor Rica Fems ; Oecer Kaynnand Kenzer. When Me Sie ry
Hot Snwmed he W3pector, Mar Hors, and Ine Waden Mics if?
Coker and Me Secretary o€ the aSSi}+ | behert aval bE AS
all Paree Failed +s talce Cemedier} eaawres Jo Ossepline ZH
cind Probect MM. Soto. . 5

= Page| -

 

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 2 of 33

Defendants hewe moved Sor OvM1PR  Spdomert aan (i) Sef jo}
ooKkered dle Minfimis Physics) Pajort es WN9CHK OID PoyChwho ics)
Pain (ii) toe forte vive) by the Debencoys/) 6 any, los) regsecible
ond. Necessary; and Cis) Platotill Ps not ented te lomfens-
Ober y orp dye. Uigenaes., Deberdors OCe Luro2% on dolh dhe
ow and the facts.

Fist the bese ok Force. heve. WES PIC. dhara be mentors. Dole
ndandts olke Cel Why. te Hes lhe oy pe JIS enc Jiskd 4 Q
(onceve Plexeal 4) [433 Shetla ane bocce the Cell Bevo 25
Upenect Delbert, PES? Dh over lr 42. Lieut ), 25K prfs or] old:
als Stored the Cee) fy Le order Stse<d aheve Eee
\ a ol kerte Used Levitées by bfflicer lb be/tand Froe-

. Fe lita the Netd or Rape Gi H< Shesid te his
D7 7] ol ks CIOS / luhi Me /bestl, Fe = rack; Fotrarz, fel) sH2,
berms “Jonge Pek&clled £8 Physfestly 4 Sey) Qnd tol
CY “Thy Do 44. 7 aS 4 fof) The Phew Me loves Lr}
Many Ads hers lo roaay ber a2}-AN Clishs the
Plero, i b koland Loy S$¢nflet Ok Sir Vader Doth

My Ld2f Sporn ALGdqyie Pages Pein fe Sevorr7 ble
lould Vt Racoon. fer lwhs ]bia LAraed Puch he
Kicks The DeFendsat- ¥ sched ana Kicked 7 Ih
i a Roland oy Sandlot My the esl , hace od
a, (" oe bv Je 4), ruse Yl yell 7 eet is

sey) 2 SEP PSiftrg ther; Y Dypy ig
was bill up bhilappey Beat Py Pint > Ay) the. Dealer
(hats Js Pipe ) C98 Yopredl’ trera tell og tho P) sick
{ te Stop arin 19 they fof Jake pap DIS es
balsis belly beste Tha. PLWirAHE R. J C43 bf
Sethe Axa peul£ ol the Adtsels, Dl 3) rt VE Ko lave L uly
S9idlot Sokbred ere, Han We fori Phystes! oh
Nent9/ Por SPs doraih 24 Yet Otol y Sealledl aS; S volled
Lelt Cece, Rect eye, ety That Shows bloc Povrdas,  -Pre-d

    
 
  
 

   
 

   
 

    
 

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 3 of 33

bot ob ry Matty, Ghd flown VSS Lhin 4d nede 6fe4,theq
(ir ip pir = He yours bch Shas thot Paros sl Sos dodoed
dod Ge Nise Broke Toots cond floget beret
Dove pop i Dod alfs Jeffers And extensive Mes)
mp” /5\bing to the prcent: The Efyith hmendboerd S
poli biton 04 the Jiece3ss47y Wed betes | Sl, chen
cond Pan CHOOT P 9S Jee Deth Physicel and 1326]

7 Socortt the evidence demonstvates tht esamats pee.
Les no Yew For (ore, Sqimll plovoked p13 Hach Mi the
Diotoditl Rolanel Carly Sahn tot bas De Aya Pore
the besp He Gib far Chis Vala by be rhg otf
Powe To A pobet the Defende, sSsdend
Atarney Oereral Leay Ltd Lbs Vedeo or Tex tessll '22
bterleck of Frter)sce tegctrey lock together +s a//
shhe Other “Tyna tuhe Deen byte) MK Cat Have
lO Suit on shear Wi th the Drow ST he Mewrpspeys
peck wat boortl By Ben Conerck Avvo oie Brotyity
lh Sones ReSa CE e151 Health Lot Lhe box Debendsa-
lex Feacwok Wes Iyolet Jb & brutality best aba
lhonvw-+x } the Frettres een ity Aael Xe Tear gf
Pycrilea tt lwhs Sus A pear a5 x Leste Cot 2 alf-
free thd was optSite ll. When Thea pitt Pry dele $f-
Pithes) @ Tnprot. look +s dhe Sicte ol Hee’ Dow/
delgck bisle. Cace te The ee? 26 -f- Ch a[o-
QMS+ yepout this Plc /olbicer Bros te the lsidbey
Tee, Osy Het ed, he Witresd - i thendlong: Lee
“ack Ih The Medico! Room and Lee Pewwtk Vas
Taek 74 Be The Ring leader of thts Bate] tty bea
m8 Ny the MEL 9 Det fes- Ls |AterLack tevth
Vien Taps Pye The Plait eo bone) Corl p S Grog
“Phy (S'Cvl frpur y by haying 0 hecord Met bbb We Poeth es]
Y' coy Fe ye Cte one +e Ph We ht 2, but 41a (ome

$4423
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 4 of 33

ya Videa footsne Lot Shas plooct (rourie79g ovtol hts Kool,
ahd down hy Chin aed heck ares then dripp irs te the
youd [hr cla hay Le Plante So Jd pect 24, Lbtus Lefis
YY,
ot Wee. i The Plerobll Kolond (sr)y Sold ab Prveked v7)
bet-tsd, He We) Net Violent, Le Aicl pePosa d2 Jol fees
Ordep C%S%2 Hewat Bok ts dSleeP |b, He Cyner

Saintlet AEP 29 « -=* >) Tact lL» the Dreher toed LE8'S

4) +4; he Roop Lle LS hot yebSe bfkvcel the Delrexty)
fa striction, Ay fadlecatect py the lorbest of bizar
litle Head dot [fice Vlprsn Was Letalintien for early
Te Vik) Disprte Kesvt Sicepivg Iu the Lerner The
Aresck Fueled by ofhice lWhittlest] art dklice Fe mer

L/ Jor 4 | foeelriey ot atpedt And OPS ey $data Obes. WMS
Malev Spd be el lef Lhe vey Perper BEL 20S i124
Saintlet Edo

four, As you Keos, leweck{ons ob fie gal S Lurll Sb
& AOulder- Soller Que le te Cover Lp -<%<!9 othe heres
(oirn, Tha Feb thal Vitles ref Sos ere th in df beter
FPS ne 90% hrLee,
Five, As Vau Kinexs ase Deberdocrt!s / A. de Wl-tovire)
beneal Fesr that the Vigteo bill cK aud Shoo
bvt ther Po< + the ovr “TDP RPP i
the Plairg ll Sead 4d tha Loot brite les fers
Stern MFrtavrb heap Oy Lilie On tbthan £0 ov2
the \Wdles Be ep kor Ne Troy te Sea Ht
[bd See the Porat i ol Ope) Layfy J trpo-f led J» Ure
la fia The bard Meie/ Lotme-a Ss the poblie bavé Wile
9S, De Msin DUD Saw the indiele of & Prey Foch
Bord Cloira Some Body bill Stray bax DVD etre! bi're/
(POSS hfe. LA25K Perndts 17 (Pri Sovr 9) Iplres Ake} posted;
ong) & Disce toad 1S Heat Aver Wweaper bith Aymeas
Of Grey bhet lwerk In Hee La S Facifety
Page4
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 5 of 33

Finally, dhe Defendant or OfCCials DiGcey Whiteltee} Lots Lhe
Ohz rete ht) ov» Veysior7 OF Yr events Concering WIS
Prides Kt Sheold als be reted that fe fe of- hese
Abicigls Lotepe bis ovr Version of the eyerts Comes ning
hs tntedernt. Or yeport LAY Lon Hees Ota Uses sed Ff
then (oped [oy OM tye Obes. TH) 7S Cthd hes the ea
mark of + falsifveed 1 est Qh ts Paka Juve he par siskey
Wek Pngde fr the (er b , Cl Jeg bf haces loyttes td
the yepor+ Were V3ed Fer al) ta Peflerdete+s eyez p10sy-
h Neve 3Lppods< Ls be Aeoy Otrn Lori ttern Versions oF
Abe Lyit-5 Pree CCcvved)

fendant’s 4-047 fey Sprarart do 4prren}- Shasld
be dented.

         

Ana IiG-e Po] Facts,

CK) Kole C WAY ys Hot (“Py aint pLf’ y) IS Vale fir4 Ba Se
dhd fs % Pri bter (hn the Listedy oF tex F lovicls Lepaypt-
ese of Corrections CFoc9 Cuieably Hosed a+ Sint RI
(Oypec fone! Lastitotfor Loop fs Qocetthabs are Posed
bn an exlesSive | 5« of Corlx (walycped Ov7 Phe Pla opt a7
Usvepber- lo” 2OfL.

6n November 16™, ZBL Plant les hepsed Fo Cel] Ak
IIb + Suyda Rose lotrectional List tition Arex, A+ age
bxipmtely 10'604rm of )).$6477, or Wits Patt hing lyarre of
pherctlev} Papa dll hel 8 \-ey bal OF Sput_ Lath bbb ices
Chi stepher lai teMeed hel Robert Pdnara, Ohd haze the

Verbs) avavernes+ Les over these tise 06GCer los/ked
Way frera ft {rorab of Plofoldfs Cell CNY P9)~-))

yo yi PUrtelp % of Y bray Jota, abst ey ra had Lys

Vevey] OF Sputs Abo} the Plante leepiin No the Cerner Wit)
DMkicers Whitebbead ard Pola, Olbicer ape Yesd, UG cer

Yolen bhkicer Me Chai Of: Lice Kens, pergeqn Dnrsov7, Meter

(Peacock, Qual fbr Konzelmers ayfeyed at Plains

Pied

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 6 of 33

Cell Frost. Dfbier White peed Ives Holding 4 Concave Perio).
ass Shesld and b1te the Cell thor 1245 6Perkd, brefe. oe
(364 wtlfcigls Storied Pe Cell ftp the briler Stated
Gbove, See ( Repor} © E fore Dyed Loy/thet Py bbbet
LW fec Mesa, Pagel ).54tHot MEY Page )ine)
| theses ptt feigls disgvised thely leg) QbHons by
blafrgtng Flafnt itl Kelovad Corky Soelbey Lehed a Dues
Porsive dad then Vriped Up a+ re )6>4- Setord te U-t-
erapt te Sdexd ip ara Stntke Sekt bleic sols
Cb) b Hicer hite Heed, ber Bednara Verbs! Dispute
vith Werntill Keleat lik; Sebel toed Ml The Detertlods
Addsck Plsioh tl Reload Lordy SsSiabfof
bjt eaf.e/f9 Plot ALL's Cott Phe fh officials
Procecdel ts Physicelly S%Gt/7. 920 pofter Phe Fl avoplt
4) & group, The Plaiotfl le«s ALT Je Pry -Finzes Cops
So Qty ate Leren- Brectiovs She Dore dtl Codd ret tt:
toot for Wwhe Jak Lad nas and CKE. 2
Zits vil spoted Prt hese ’Z6thiaals entered
She PI vet's (cl! Duce fo phe Cel) Oh lhe Vell b9

\ Typ ate Step yesk diva 075 Shere obese! Protecded
, Y Lace gps 2 lon. Oe ? - fate
ALO = Pol furfe:  enzShop The Plafab LE Wel ret O7S-
bbey, Lor pelise ts tolls, Gry to fel orders or CoppAreds
wave only Veli 9 ‘ TD nmede ) dep i 25) say “or She SJe
Por pose of Prsking the £40) Hn} prey VeleadlessY

VS CU)
Ws (yy iz

  

  
    

      
   

ty,
berpus Almes fot GVPPTex/14g
Ms sped by ony 6E Pheje 6Ebycjols, The DetenJort-s
PY W594 grea bead P< Ploro hl life

     
    

   

   

 
 
 

   

 
 

 

    

   

Dhyp rfeS. Ay Opn
hitler being Physicslly A334) tat Wd Dattered by
She ye of LSc8od 5S Qnd exsterled ls Hre b> Deriniderg Paes)
wrV99€ yoo te Vecelve bis Jex+- bie ab boc. PYSel
poe be
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 7 of 33

Bar intHor, the Pstatstll thbormed the Coptsin Corzx
Pith) Preerzy. ok the Orlessive Lie of force , Qh]
(ported this as StofF Geese, Lr ack ption, the
Nurse Cndvtdine be exeaprizata WC bet YPbIT
he dye Ser favsvess of Viafat-sf, Ess lejorfes ? iay
(49 be Sete by 2 fours OL Ho. Fired Le Cypreres
led the hopad hele) Life 6b terle Vides Footage.

Vek sou ohlres6 (5 9VeSe UAT OLAS GCE divecH) y (ekted
to Platiotl ls Kelsiad Cyly Sobel Protected Corti.

(BY ford Lory Sripllel’S P4354) and Hevbe) Foiz
Nesp) ting rors phe Ht k

As ¢ yest of the atisck » Msint tl Kelevad Lit hy Sofiebo-
wsde ned 9 Physics! fatory lobes /'s Wester Piva tle
PIT 4PIws, Seintlot dv35-Fasincet bf Sey ors hs bce, Jel}
bece Swollen, Jet eye Rect dhe Steoller 9 Und Vo Preyoked
b leew to the Foce Quad! Phiewfly Creoted Ly Fsehvs/ FsSu2 &S
owioy pk \ary “PhY$ t6| fay Ur [py hav 017 Recta 7e-7.
baly te Medics! pecors bor Phe 1 94a dd Ave Fer Wey
+4, Lit OL fey lame¢q Video to0tohe Huy Shecs bleed.
(Peoring Du] of hey thot, Lire Dota? DSPs (hfs eed Peck
eG, Aha Opspping 2 the Cour, hich Hid «pt L494
for the lurse te See Tae Tl spby ll Le. Shak. Ake
Tact lh He So3Jeined frorr DES Plc / rca
Bip l"Ay Beoke -/ a Des ochAped KGhd Lond TM.
ThE S) Dag W/9 (ze WEL Q Pou Lg?- Joopr Lhe )#
Roki, Ol bhitr Debeztlend Ste? on Ms Riah/
Qe J TAEFS Vbets 5 iy Pl afr Hth Rol ou) Li OLS Sof be
c >549ined! %h Fefua yO 4s exteSiy2 Force. Damage
lan be Pain Ond Sok /5NG  €PI Hore] Hf stress 7 Dat EC-01M.
mic | 355, ty le Why hay oP Y, +youble - lice live wo &/€
dderaly Yytckew |vith g Cresson, Waxtlety , Lal Wegngee

foe 7

   

    
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 8 of 33

hecase oF &n Fn fory, Ore The Mikely te vecovey Subsytar-
For eprtioraal Uslress, The faa Hed Calte-
ows He Parr bhl Goland lark) SeSnHot Visicel
al Saitury You Hay Cord Cases Wwere/where fei sone?
Hy lesser tnfvrpes bY Geb Poi tive Darreges, Mss
(a5¢ Seemed +60 Sad?SiC. and VWolent te bee beer (orried oF
by the Deberdany's (ol fice) Sewn 45 vplold the Jate..Platy-
+e eC Lo) 5-0f [: yh ¥ SoS //op- fofor res lwere (Qvs: aq) by phe Piaf,
EEE fer How 4 Verda/ Pispute boith Delengars Moen
(ora dosck 4-5 Lhur )oper +8 Fivd the Platiak ll ol tu-
ib C971 y Ssinfle} lle @stly Hsd_@ Verke) Disputes Aloo
pda Heping In Pz Corner Feciee Loe Level) Ds obey
De Debéniiry. oliler Dicer bv tet, |poen Prez
Py birds | c Lolead [ Sv of et lot joa beck Ss leep )y
ANS BLA Ni Lsl/, Yhe besting pk Pre Desiipl
) C6 Ke Sal lay/7 Jobo Lirizh beréhe Keeey )in Pe
Lose adhe hire/sllice torture ler Pot bolas silt
Walked Phe Covrt Hye99 Plot itelt Rol esag (5 chf Jer te -
lof [afe of tiey LAich yetched LP leet berth Hr.
(Physics! Ovidence. Pre Vaiich ll bef ld loriint ed Pr
lourt the Ctlack 129% Reel, ted Lon WIDE Lp xe}
Phe P) 9/174, FE 6 (Kol Sia VA “yf Seiebiy- /295 gore Prous ,
b Nay Lc// OY] doy / e Y LLL ceo oS LEE Ly asks -
Vy Reps bn Warotte Cel/ Qh ol 3 bel’y beeting pripe
Dhae Pl 90d LL Leely Whe Pre Court #2 Covaferay of
She pllicers lbp Lorre d Such 4 ChrIE€ Flava wll
(eiged bal Made ty Dktyt Sfe-leme7/- Pred Jhe
dthices /, ‘Defentlorr} ls Precd pro for Pr C6) Veres)
D spite He Had! vith He Deletion blbica bile }f-
Bd dud Dlbice, by ¢Fnlve Thtr (orn bok Y-§ jeer
fe tif Veter Opp Dhbicesr White Hew! {> voc < Poindith
Cfo lor hf (vp VePing lk; pe lop er SIA Wal
Ax they HPS b/der Ofing Ae Dr-berilynl-eason +>

(Pye

  
       
  
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 9 of 33

rl Jawfolby by Best The Pee: Lat ‘lbnel [s w/¥ Soypblol Dutled
‘ vede) "a hon” Whe Vain tN Rlonl Ly SeleHob lipcyel
Vike thee Lovrd +o hireto [eh fecHon elt iC1GLS ter]! Steve
Shey iler~ts— Shoulder and le +s lve Pp Coch othe’ s
Lavou 4 loins, The VW si pod, Pe Lolond L: iy Sobol leold hhe
the lovyt- te thx Hoes L[O)€ Sor pisshy Dy add sre
ts Ne (op ic / jay WES, “The Poi ntl (Coe Cayly Sad.
Jot Soft Cred extreme Abel exp e§i Ve Poents] Pash. “id
onl4 455 he heralitted Ohad Srethed fas the Det=ndon}
Ie , Dot Lov He ertice dine He wes bavred a+ B-dron
Herel Hewltle § sit Lee CE Ly he Loe5 Gb Xteos Ghd teth—-
Cred phat Deberttitys4s) b hice reer fbi fe}tesd, bhb ver Potrcig
bi fizer Mellin, 6fC'cer hens, plhiver kon ce lpa07 bMhivc Feb
lock , Dicer Sohne ai les“ bbe’ Pye cal herS6r hho
Ipder bos Di ms9 fe for DEY )eleoption Bot Ads Sl)
ue Lhe hic Sal nf, G/ lof [eS Beativg By The dS< aC 1CCO
lo-ley er lnd bitend Ord ft he )3e9h Absa
Ihek Hsp Devz JS PY, S98 Jaf - Ever Use her Eyicshevr Sov
gs 6+ Jnvalve Jb Dis Gali ag Bout He les as sfoped
Le phe Hent4) Heo}th aot Achonia Si Lk Mn Lp Aoipn Sev
on Noveraber J6, eee (Sex Indep eoetories of He. Epics hess
Py ag.“ live ry) The. Debentlon}- ere 2)6 has ts beghol
WH fra — efther iy erm Se) VE —Ghel Cover 4
lhe Priv Jy. Schl bt- elt Pe led, The. Pleyrtte bor.
Bees ed Ynhel Cp erepl sted Swictte. Ts this a ™%
Ve S60 ab lok- Suffers Fy, yon Wabtysiey Alov f- Noe opto
ce Extoit 8 pt the PS: is Ments! HesHt Paper)
Sick Calf Metwert ted flepves form ),
The Vey. Bete Keloyd oy Sohed/o#t Jery/ Leper
or \re5h Number of Sick Cou 43 Kors! HHes/-f2 Gnd aa
made, peverl Vi54 46 She Hents/ Jeo )h (fate MW, S8kublof
wa) Oe pressed a9 aggrauited and fn despstchYy. Joroie+ abd
bosnt i be Veused fy (Pre pective. Fostody Jou} Fer 2

Ps 9e |
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 10 of 33

lWoold be Attack. Nure-ous hue Ws nag Vr. So'ntiel
Spec ‘beecd/ J Nietel phat the “Drarable” v9 Ahad. Ph. Sain}:
Jet liS § ben o€ the Def: VY AF- hecoke bf Lvhet Pee: IP
Ts Hin ba Dey I¢, Rell, FI. Some: fecetved Jrelp a
Pryclolexica) (psig Frey Counsel, Dodecy (decor Aepiviy
Therap st ) Bychto4vy MnP? st Pyye 28 /0gh5} Kk. Akins Was
Help fly Sountlot hd Privat but Phe Mews apes Achebe
of bthe Tnrute lhe Been Beghin 4 Dy ali Ferent- oflites
Thad loo/k Qt dves D ose LL Ayer B ers | 2erofef Hes.
Mh Vuit, bud Help Ssivblot bye oth Jer broup hes
ts flea) bitty T3502 She Pid. The Watobibl Sexd Copy
lert His Sworova(, Saar Aideurt With bn< Pog ol Hes
At Sele ith bne bb Pre DeLentlor)- Cx Percsek Tad}
LA> hvoled Mb, hy var) Pr tive Brwdslriy of & Lnpoltele
Ny Sete Ress CT Vente] /-<4/ tl Lrorn /ia ths Madhes|
oor Deosiu Plax Hors 9) LV; dence In Hof» [ OSE,
Thee Falls, tdcols Vexrted The Point tl Lo lbvaf L1 Gh f
oinhis}- 04 Nvpreve.s bEC9S%019 bie bye wo) A+ the
Hente! Heyl-th bipatient, Meter Fi. Soinbot Phe Weed lé
yy jhed Jervin J Of Done Leith PbS |b Votlenl- / Jteletel
Mec/ll, He CoMianpedt te (yraet loi tl, lonset Dele,
Poye Viedry, Vheeaph st By Chalet s/ ith bog Peay of ben
Speke akovt fhe %5u/4,

Cc) (el vad Sssubloe’s (orsphe Ant Osel the * Tove sinahop

bn Novy, I), 201k the Iwesti9a-ton Begun oe dys afte
the 9445ck. B lice MHA Helanse; Ld. A -bhe. Daves 6g
Q-+70-9 Did & Poor Aides 19 lho U4 Ibe tree. Wed bhi
Cel’ Vlehnsou OIVK the DY 4 belle oC bec tal Provide Q
Sto femearte Coll Witnessess or Eyadeace For Lyf DS
6 Foe Deport, Dot Debye Pf te Plot lE fu, ied-
Let 0% Shos, Ianys Lent By Abed dffrcar Hlekn yon Marl
Page)
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 11 of 33

lo he Oval Je“ the DY robe p Haile OA Sdo-berrer2p- Det
End the LO Yosh 3tion OW V/26/ Lb, #4 YI QSAN
Mier Melensen Contrt<d ab Wyestigg tion, thar lootte
OY Tepot Les Warde, Neo). bho Deyicty Opricl k1 5tl< the
Firml Metion Which Wss Nppioved 04 J2/5/20l Db louse,
Whiter Nelangan lovll vod tad there 95 ne Mmer/+ te
Dofplol's Cain, ( bites Melanse ane Report loo #) 35-
)E)992% Ql OGrer He) orK5o Reps it)

” Av Vhrent

The Spadards CF Sumner Judgment aye well s<t/<¢,
Ye havin arty hear the burden oF erab) shir
Vat there"ere No KR NUIPR PSuES OF Meher fae
(ack fn Af pita ec, eg Conse Gre v.Marine Mic! Jona!
Bank, W. A, ALE ad 566, 5%2(ad Cfr.)993). Tris Handard
bars dhe lad Gan resolv’ UT Suted rue &€ ef.
Lr there dre materrGl Keud) Pssue, the Gut}
fre b Cletng DEA POU Jud ent yout knight Vv.
NS. ic “Th, (o,, bO¢ EQ) YL I (2d Cr l 73b), Cet
iteried, 195 US, 932 (198Y) Lo @valus 15 Whether
dNere Ove fachal f SUE, the Court Fs Fa. vies the
euftlerce Fr the lFb4 bhesd Favorak/x + the nen

   

      

drag Prvee cor Lyeuy G11 Perra533 ple. 5 nfFerenley’

fir tks Non-neving Puify's Fever Jee Ander soe Vibe

Loe. FF V5 peueyer A5¢e ssmerts OF
C Cyernd$ And the Nefe

  
 

 

< Pederson V.Ubert [oly ten, 174 Vd. PUY 255

lech Conflict
|
¢
ie

A. (I) cer Whtdelead DHAvcey Yeacock, they vagy
bier Mle tla ty oF cer Kerns Jade} YalnSocz “abet
PI elt
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 12 of 33

bbcer Konzeroan $s AHeck or Releat ( Sf Inter Vig at-
el “phe Erghtl Ayrendh, grt,

OTe Etghth Arie rl (rob thits the Vrecesss-y
ht Wton Tab liction ob poke bhich 19297 €x esse,
Ciucl, or forarwoml fakléetass oF Pen, th< Scere oF
Clafas Gr excessive bor Under Secter; JO 7%,
Whitley \ Moers, 425 U-), A912, 319 C1996). Araly ss oF
Ah excessive Force Cletry Contarns both ob fective Cel
Jo) ttle P nguirtes, An oll¢clo/) (enQocp VBE Ader thy
Exit Moeatfere len (1) the Cnet Frobyecdtuelp
Verlsciestly Seyisu5,. quel (ft) the Fon AlGrcke) VEL
With & Sukficlerthe Culpable Lowlty] S4ghe of mPnd"
Farmer V, Brenns7,5/) b.8, Yar ¥ 24 CI14Y) Ltern9]
guetstion Merks otyrtted),

(4) Deendantt) Condo} was SMecfertly Serfos 5

Defexdants aroce Jhut Surman Sud ee Salad Pe Want
becuse Cf) Pi? Sentlot the Peal Physicst lafortes’ PL If
Were cle praiva’s, awd (*i) My Jaf loF’'s prycre|egtes! fifurtes
Cie not Serious e099 fe Foszily Cnbiaulng THs Sector
JOG Cores, As demorstyatect belies, hawere/, the physical
Ghivri€S Ahel « ycloologics | Pain Dd erel by Keleret (sh
Soitlot fhe Plamtill were’ Sole cienbly Serins te Sasisb&y
the Efoht Anenchyent Handa

Ci) The Yse of Force Ixy Hove Wan De Vi tntsPs

The abfeC-tive ComPonent af a latin for Gkcessfrz Corte
prcler the E fats Aprejendimcet 2S Settshrect (F ths fufir,
Sp(Rered felt Ferg Something 6/2 than > Fe Tnkral J
Li< o€ force. Jee Huon y.eHiiar, 903 DS. 14-10 (1¢0a)5

psqe]2
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 13 of 33

Deyittich vy. Khynn, 32 Fd 2% 249 Cad Cx. 44k). Stan hie
Qh+ F jury that 7%," Jnforg that request of Leapires Pred.
fefg) detention of leaves Permancad Pakg"S pot
required. Hylio v.FefMillrn 503 V5. J; 2-§ (1942) C The
dlopenc of Serous Fa yory FS case Relevahd to Lh “fal
Nerdnerl aquiry be Qbes vet ea el) Wael Kins v
Gaddy,/308-CH 1/35, 198-99 (20/0) (per Curiam) CN
frmate bho fs gratuftusly beaten by Gvaeds GotsNot
lose hrs ability +o purse Ind ary extesstve Fecce Clairy
Merely because he hod / hay the Seed Fordune. 4a estepe
With at Senveus Mh fury” )s See DeKalb Courly, 67-9 Kipp
WoF, 04, WB (N13. 4.1985) (o/egaHirr of Upprovoked \3lo-
w te the face. Created a (actua) P Se 85 40 2x Ce55 frre forc-
,
| \s an Puidia| Matthey, debendsyts Corr-Aend dah shiver
lide H ead bllrcer Mr soe la Dow LT.) ) lee bflicer Feotsck,
never byed lorie ) Abbe < / tino dole, OY othe Luise Hoy
Varn-alh 9-4 Ony tire bebe, ake, of Clorii4 tbFs
5 NC Aeirb, A oi a Sf Delon lorky DohnMot @/ Vee hosel
An Physical lontack tyith hire (Deb Dec lere-tHors of
Chy | Hopher Wn 4ebegd PIjnc Ailing Dec Bydtion of Jsly-
nathan Johnie (Page a: Moe J, lex Reoceok UI F9¢
2) fre b). Tht ss Sravment poyever, ?s hotly df yputed
hed hes SUM MGry dg nerd. Pwstbr devel Jee ) a) y
Mah y. Cox, Wo. 9b“CVE )229,)943 WL 725935, a44
27.2 (WDD. Oc4.9,998)  Sproreed Dud oncerr? denied
Where loflectons blEire’s Verso of eveot’s Ks exp. |
(ess/y Combyadlited by Inpk. )

M\-senosively, tbenllants lontand thar the fox
byed by Defendont-l)— which dtlenasnts Uy m’s §
Qs Pere bhea ln PsmdHle Cell Ln /sobelly WI thre
Detentlorsls ) lopmented Le Phys icooly pesdirey yor

Pong Relod C ohy S3%ollot Py ip ch ing Bite leit
fogs 1S ~

 

   

  
 

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 14 of 33

  
    

   
  

   
 
 

   
 

Mith Aner Leet Doots VL. Bh ICSC 5 [role Cle

2 PhySicslly @ 54/4 Qhd brtber Pl sirt— Keleved
Lark) Soey-blotl aS 4 Weg Mud lve) hid $0 Poarry Hime
bre Je poang AA beard direct fens Pat Phiirktl
Kolocr) Lik) S9%-flot: Covte ob 40tount For Les Jord
[het [ith Ia Oh 5, (Svntlot ALF Pw; ine 5)
— Was Ge thinin f5, bo the Debentlen). Helio bof Suptucy
Ag trert Ceivg Plomiull’s Sv fur'es de vet Nyx ls 9 ]ael
Which $8 greater then. de Piso) pws! Nbtrc.,Ji4
Be QVid-erce Sho“ te irk Phe P ie LSS

yal sv. Ie Lotfear Poach, Kick, /A Lhe]

head, Moco onal upper tor $x, 2 the Cel) lrheve

‘Debendsnt bnleslolly been Ia Me Plssapitl Keltta/
Cajly ¢ seep) oH LEL/ hex Defertlen) DdLEve bbhide
Lleed libs rete thy b fr Detailer? Ls StH
Pes Achar bo/ fhe Fu ly [evrb3/ LY pote Din?) 4

© Dla WE Les y MJeeP Lo Lbs Corner ob be Lgl
faciag pe esl) Prem Ao p Tow lider Hes Eve)
lrg L SY 26-6 Let S Cif ae ola) DLE OOK Lbs
Jb<od hides Ler k} Had 4 Verbosl Dis pte Josk Jt Abe

Pi abtF Let) Ts Fiat Ovd TAX Jarod VE pogeey
‘Deck tp Sep JL the lovey foc “J the Lo¢l/ (sel
long Lam ex) A+ ne~ tivrze Did DeLeritlonr bi Gcer thie
Head Bag, Lit, 01 Lal The Pia tk nome or Cell
dv sf I6a ke Jon the Lell, Alss The fined Wins LYNG
aa Shaw yo Defend ovat btbcer White 160k Qar 3 tive
Back at the lamaa Mokeng hirr Look So3pects, A+ ns
Ape DA Dhar Li te Lege Atlerppled “Cs Teovacy
Mit, 67 O65 bre Plainidl name Ad ne trae Dict He
Velenrd 94-f- Ly ce bhteltesd Atte qpted +2 kd by
9 fesponse frora' Ploinbitl Bot We My His Declatdi-
o7 ot C lyf y4épher lAAcdese| P50. Diver A Pre Oxedl

Page JY

 
 

    

   
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 15 of 33

CSmer a Shaw d pis SVG Of lon-tyd Cte 5 iba
fbice lite |e Jay ln HS Declaa-tierz) Nise dela:
CbhtliCte: da / o Defer Gr2f O ocr /ex Fescock In.
[vhs Alse (leipo ba Mey Dec lovetlon In (POg< It hne
oF whe Le A/ SG SAE bed pes Lori Lire LiF} Youd,
Atx} Ly Hye bhe. be Isok |b Sidhe Hre PlajnnAd- .
(cll Lo L fice apps bl A He 4 OL +he [lear prea PFs
Cell Look, Anel day )H2 Ne Chore iy +o SthemPpedl
+e Kon 4 reyponse frora Plemwtl )s Convelfcted
Te Defeadsat Dhhrec lite Hesd Say Ahad lhad-
re Loxedl Lia 2] [Giherty S hety, Bot tha CUMtnce Show
M+ SothtHot WSs My stoolly 48 3aclf Qhel baste sib}
ME page 2% lite 6,£ Xi PB Sendkep Mecti'cg! Reeve,
Hone ely Catrerpu..) ;
Debrllontis) the b humps. oF Loses te Seppe
thei avovrzend thot phe Vd« of forl< 49h) L Koloud
lorly SC allot the Woaratll foes We PYCI 9 FS did ro
Vit CntiHed bo CorrpeSotore o/ (Peart Gor age
05 4 protterv ob Mourn Dine ol these Cases FS 4x2 Popo
Prey ve Fthel decked 64 OVsarts otbey phar the O«
ok lice or Srvelye Purretota/y LIED of hrce Waprot its)-
ly Uiflerend tropa the (ope ded Ghd (ortiney S Phys‘c]
aS54av/4 aril ext My -e-ts SL /yedtee og Koleos C: Yh
itblot Ae Plorot th See Reyes v.Kaeblen JIS F Supp 48)
VY (SDNY. 9973) ( Soramary (pudleyretrd oan Jed ber dlebe-
N0wd where fupete AA pet Aexe pal te 6€ Inter).
Lo C40 fe ar 949 bh eye deltentan ls bs Sdait? - ey orb bl
QMS $ WEY WE) 9 Pooprerlary 2Ct, BL deh Vinded
Awr9-Lfon 4S bs bie ny inferent< of p7glzsouS of
Sd *S+Hic Fntent. Ls Corse barns”) G ydevirg| 4U62494/p17
parks Pay Het Je Morri’s Y. Keare, 96a F. 3xp239F 403.19
LS.D.N. Y, 9977’) syvc< zhng 12195-4e'S Dreger once FS 0/8
pattaien s) Cerphasts adheci (arte) on fs Loy Mr, 737 fo
Prgec 15
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 16 of 33

Sopp, BEB, B74-BS CS.DNY IIA) Cur of forex wos de
RAini > Where Thirst. Wil ner Gee Onl Ve perted of
(440005 Qlobing” ar Qya Physi col fa fury) a ‘Ea 929 J.
W345 Cr. 1999)

The P/sints Fé Vo feracl hy Syyt/o- /4 Lbry Le Shey
Duflered bytes te hiy foes Jet boce Jevs/en ) PEt ey<
Wed Qey) Steclec ,/ SO [ PVG Vikleo footsoe }16t2 JtelA Vides
Shaws lod DPyorias ovt of Hrs Moth, 2d doesn bits Oly
Bhil Neck Overy, then arsppiag te phe Bouvet LA>rich Shes tha
P) ialill Svstaned tad Atos Th Feary LY a hyokey, Feolly
Qhd other jayory, ( Lela Corky Sobdiot MEY P99 Q5 oes
b and P92 3% )fb<3 lo, Hind Held Comara, LG bi4B o€ phe
Plyvadif c/ treticg / Recortty, LEXI b/t BD ok phe P) a SIME
Hertel Heth Record! ‘s TH Aiog bet F155 /uf voy) Soelz
Visible fateies a/e roose that Spliced de Svsds7
an Ef inal Mryeadtrc24 30-4 fon, Jexe.,., Oritlin V. (ripp-
7, /9 E 3a b%, 91-92 Ad Cir VOD) reversing Of 5 4ife}-
(oo rls detey L749 tio Hye} Ih m412 3 byw fed Sly Ghd
Dwelling Ovek Jett knee ere We fIV0VAS QA) & pottler
26 Jaw); death V. Harcellos, VF. Supp. L3,) 7-73
WDMLY. 7999) [Aorasione phder lel Pye, S061) Jatele-
Hors Neor VIG44 290, Cour Super Ceiol S)in LENS O41
pp lo C941 Srtly Seollag bor! s4, Yesp/ting trove
busc¢ by lorrechovs 6 bles, Consd res Sulbicte
M4 jnjury. Sce Bee V Dekslie lovely, 64 F Supp 4F,
04, 43 CUD Ga )98)) (Mleetite of Uxpriwked plis 2¢
the foc & lreted a fatty ol Py fo<e @) te Exlesyve Serle
KM) (a ‘fou hs find Oe hex Prisohers Li fs Jesse Felpnes

fr/) 94 bite A W229.

Plointifl Vol osnef l “A SoMeblel- hake Puch of the Lect. oat

He 095 Five Predicst treytiren. bor prs F nyoried, (snd

Mell Vides Shar Te. Dekenton} escort ly Sspblage Le the
PIC lL
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 17 of 33

Ly QDerpritet} Medco / Triage hosra ts receive hFy POYP
bie of box Ph ypsicst exgmrinstiny Ls treot lf s lnRories).
feed Vol gad vA Sono.) PAs Worypil, 09) Heo
ec i Hr$ Infor 15, Ly BLU LC 307, ty Muyse Loree} ny
the €Xaninrtion Act Nel pepo ba tise 3ervorsnesy 5 -
Pls n4¢(C'S fn hye, lncl; C82 bee Newer Df 4 Feviets 6b Dee
fixed bpie 24 [birees Stad the healhele vi2 of force Uidex
foot a4e Deleallant s /§ fe Vporg bil ty Lay the PLS. ie}
Ybofe of Leland Corky V9evblo} Px Ws nde, “ThE S
"Phy siess berte lw9S P-0;e Phas We prin pas, Yee Rsb-
7864 V. Via, 32) Fo 2d V3, GAY (2d Cir. JO BR) (Paov-
ntrll’s lottpre te Seek Prek'co/ tye byes kor ria Mil-
Vey Vet fatal te Sectiere JI 2 Clas). Jy THES the
BPanthll Seek [Nate 91 Aretdiren. Lor Bry Pf ues
/S LOLgf to Seats /9 § 2 Claingy,

Cis) Sandlot Car hecovey for ks P01 )65,1e6)
Pot abe etic] P. a7

[vere there 5470 ve Hol @) ts She Debeudyf. bye é
More than Ye p/ai9hs [pay sted Fave bL2 Py Vibe Lele!
LOM Sotntlot,,.. 07 P2D4I9 HR Vistar Kelsach Couhy
Sly lonf Pet J5 9 Steck Co/ Abovk LAaép LY: Jp té LAjo
bet LS Medical Premble fiom Pb?s. Pro ILLS. Pll
Peload Larhy Sebllet Ped @ Sick lsef A900 Alesat the
Yimre Ahing 42d Sete Ls3sve. 09 Q4-UE Dhiblll Luite
4 Sich [gl oxboot His RPolod Mond bone Prophet ated
M hurt Kes] Bad !/! As Plas /ony Ustrbi fll Yap Fore
ln/<. On B-bLS Plsiv tl Sead Nob Side Csv/
Abeet Lis "Roght Jlsad” and Mis Feet the Pisialtl
prke Jyre He Stated This Prorhle Absovd by Fcre/
het HS Doh Hh Soy A. bocek hc Apt
We (P/ snd il Pt 5 ye GH Mbooer Ley KG hd p92!
a7

i
j
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 18 of 33

Hey Lfat Dohe (Pup e}4!!) Aue He Mate Sov<e 24 She
Oitk that His 6bhey Meral Porte Jy 1914 loeck
Hig teet. bh ¥ LLB JS, dy-thes Stk lon tvera uz
Plaatté Relsar lerly Sone kite Sole He Fisted
hel HfPan fs A= / Lgl 5 Abe Jb wy JT / fad Pe
SL$hed ther Lys pen 5-29 -)¢ Wordle Rot Io
QSVWCK 4a LLNS Reale Lola Neos! Ahad Sts) byiy
Skeet bor 9 bAde. U3)19 Maan Plermwtl Sex) Cel)
heer Peco PIES 64d Torre Pep LA Mead S-+3ted
Lh “tg She yet titled, bba 2SY, LP AS 2 She
DY sirbiLl Seat A Soka A Aesd Jb Sde by
‘brsin Wha Jtsted Phys Prompble Fler perv l6 Qa,
by SLLE Flessels Departrreant of Copections Rad folo-
Qy Rees, Ferry Steted Patient lebts spol honey
Cant Vnfler toad thre Hort lor! tira, Bel lev it-ti xg thet
Be Ws ANE 5lle ely Pur hon? The pole |
mtlidert, The Pond bl Nolsradt Larlt So/uble? Roth ds-
OY Repo Styled Peo acvte broclo or 7s loser,
bo Sewrcsd aAbryptc lhaaj<, De ken aborivrash-b/
Bel Cbncusiy; Unpemakable (Poby ay), 61 yi,
Report of the ollirce of Heslth Services lev. 3. Kelly
lve rt2 Palo tjp Rol 9¢2¢/ Le WLS Sor ndlofl R, Gh} PL exloe/,
wl” the leche here D9 1s B24 te Reroht bya
be uel) Pot The vr 2 Lire f- Keret Neted SePer,-
ty hend/, nethasy po/t an Lay se FA LAW ora 5, LPL
Jvo [te by the hep ents Yeelf> Et erqreyy Voto 2)
Pls inl YC Relead Corby Ssiollel Rob? Mana Seofe | 1,
» ] / $/ 9 The Plormdi lle Stead 9 Sock (ou Resves) Mov)
Hs Right Leet Phat lois lp abd Werdsl tlh
Ps belt Feely Thed las lh-p /. Lychee, 04 oN SJ) ¢
PL c add Seat A Sick 42 endo! Aboud A125 L), iP -Leefl
Lxtbit C Deatel Report, The Plann ll howls Ihe He
(ow+ +0 fnas Vp Soviet Send Uscumer)d Ta pe

Paye )3
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 19 of 33

\ 355 Sher Miomey Genera! Kristen Tohevrégn Moove Hes
Chip / broke Loot bhap Hsppan 4 Hedy Sb1e Piey
Qha PS ethet yoke Loot Poe} Hs pez [4 Ais Loe
64 Lov b, 2ele 9-4 Solely less CL ~Ranex Kerk! Heol fs
Prera, IFe As y 3464 Attorney ADeres/ Lever lesple Bock
by Stad Bick Pherr Locv tr a7.
Vr. Diiiotill Melsiad Lory Seiedlee Pry choleascsl
91) P VOLES 9 Separads DoslS fo petaver, The Fote-
NH645/ poljictian of S¥Chsls 14] Fann La¢7 | yp pre
64575 CL 4 Sectrow 196% C!si'rn L4cre phe Paie7 Sulkee!
7S Pble Pye he thinirots, The SUPrere Court h9S 314
The Efaltt Arendrrent prohibits phe Dinele 359YY
Qhd baton fh fliction ab (Poa, role Phe “jinjur ys Parte
1 4 bitin sry Mesa Sotely fochtles Q no-ton o€ Psy
thologies/ hovin, Z any ngusve of any Jietelert ofA
loot ts the eblect pet PS ybhole COL PSL FS Hod
lEQVUZ YE JivfeSe or Cor (on$tF4p-4fons/ DUI POS C52 KR
Medeon V UPaill-a2, 503 USL 1b (1942) (Bl sckraun, Js,
(onlor: ring) CFrlernel (Fla Le opi-ted )s See. lf St. belp-
Gf Vo ast We. W-CV- )5L6 (RP/DEYY, J007 LL, £27552,
Dt *3-4 (ND. D- Y. Ot. J 99D Cin mete's hisery AnH iY)
f. o Yeral gies! Par 540 fesr Low Y D4 obs she), . Wetio-
Nal Oot) evr hn of piel Ond Bnger bier (pellex Jéllice’ bii}-
Q ety, Sots / lat ftice Vel The Oppression DE Afjicses Ame.
VP O3DS Fo th loske oF Hhe tbe] Peoth © bese Floyd.
Mod Mefjive potests fret Bive Pe QL sintl- Lhe Lily
jsibllet Klay, Back 5 Moy. fy Zeke Pedy) Poychobaics/
Hey Pps, Make him Be Misery 49pi sb, Pry Colsoyicsl Sofi
Or Fear Gond actisnable In Abyss Cae.
Debendants yoy +h des are Lhe Veyos] reat / Dispute
Gilore are hdt e099 te briteg a (Jer2 bates Section 4Yf3
Bot phir fs net 4 Cose aso? 4 Verba/ Theat/Lrspyte art
pesnt Keloead lay hy Sovtlt De Psricti E Had a Verbs!

Proge )4
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 20 of 33

Disp thet Jead te this Beating. The Plsnull ray
threntereil lwhy fe he [ess be Wiav)s+a / efbs] Hyecks
ee it by Jarre physics force ov Tohryt, (or Vyalake
the Erghth Amaunet, As Ahx Cte late piske Uap Whe
Phreo4s Me KOPIN ef by Lprllved- Pret please S
Pe Credibility &6 Dre Myrests, W fopotes Consdtv-ken-
4! rxqbbs ae Mioloted, Sex Perpyi29ty V. Socks, 773
J. add /5/8, /523~29 ()6” Cir. /992) Glleged p5yOr0 ley-
jeg) Folore FesuHting Frera Sheil Plecepreash ol tevONy-
et bs fypnetes YW, d, 4koprPinked by Hareshs te
Sree, help +5 be Pere Pan Ye PY arorry Borden V. Win
9540, 24) LPG, 00-019 Cir 486) Ovard dhaw Sng
WeaPon Gonll pyr atten! ts Dhoed- wile bSi25 yGt/s//l
bheysiye /ngus < hel £8 be Pore Hr de paratrns
bse et bore Y3 om 2) V. Marine, £34 F. Supp. 395,77
—495 CV. B.). 198 5) (4lle99 Hor Prat fr’ D677 7p by
ge br gudished Knyle Wy Ve Pye 97 €Nf2G fe Stab
rspncl Stytad Section JOE 3 Claire), F's Cheer
eer) loo the lases 07 leith Oebentlent-s le) feat Wa
ats / Yerba / Lispole Q Caonpparped by F VSios! lonlIped-
Violote the Lpoabs Ane! Pert, Wy, Devo Seve y. Lovglin,
for exarapl¢, Phe Court held Pra)- Verdes) Papesds de net
AvPovio} te Y EFS bH Amestlen/- Cons Pd n6/ Ves)a-
}6e7 “Doless BCCOMPA Nea) by Physica ) force ol phe
Fresect ability ts eect vole the Hyesk! BAIF,

DPPY7, 144 (M.D. 1905) Lenphasss adda) ). Sr ha-
y) Y 59 Mc Faden V.2vt95 9) AE lovr}- S4a-tell “ppere

Iyreshen7 SG bf Verba) Dis pute /q074Da5@"" PS ner & [04 3fft-

btiona! Wislatso where the Psintill hag vawhere We-

ed Phat he Loo> PILSICHI yY Y SsoA tat Ll oF Lay-}-_)ony

toothing ak es Perse] COOOINed G4 of/. #/2 Fad JL,

/Yb (57 Ox /7§ 3); Cert. heai ed), YEU BS. IPS (/9§3)

lergphassy atidled )3 Sea se Hayts y.Keqne, Veo F
Pe je ao
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 21 of 33

9p. 397, 106 (SDWY_))II2) C'Wleoprtions of oreoty
Vert] haras sre? 6/ protanity, hw thar. aby rAyory or
DGpRI9C 06 Yet Jtste 4 € Joirg Dad Sector) 993), C
erphasis adja)

In like the (ses Ufted by dcbenily?s — Were the
Verbs) Dispte (/ Thrests Ive DAYLE TPE by other loth
af be Plotodill poss Paice! (yf gly sed Rohoad lily
S927 hed 3 Verto Di sfte , Drerde2ed, Yr fork ty,
hifh esting ghd he ws Pe VSI yp GFP ICKY. l Mohs)
Ly ly SoiaWe BEY Fea 1 ~ Jaye 3). Be Peck bf ob
aa Pb fco¢ior9 Loy phase Prests J Jee) Lys ve Jrokaaty
ene. Phat Poe Pur pe de L453 #6 othe pf Bye Lp soy
09) (Vth.

Tre Deaywtil fl Led 0d! laly SpblebY Paythols aes )
ae a) Qreot Ye pins, br Mire Te) We parrir7§.

vh74 Pre Dn Joe hy Veol he NPE fe Led opal a poy

Xieby, And telrst bk eG Qn Jeyere i uly; Agere
LOL LP Poigd y) 4, LOL Ly Ipew, Wore Fe ParY Vb ie Sy.
fa, D Mice kos , Serge ohk- Dn sot (bowlT_) be, Fraach
dnd blbter kerzelman Where 96% te bead- 6¢ loid
bil Be Poinbidl Kleord Ch) Repu y De Vouehebe
Lolsal Lerty Secale Sook Vn ds Lisp Tpyeys/32 Gee loner
plated D pcm fatt /oxl Lt Sabet pO (okie OX
Uriver tee lore bl Hlantlel bs//4 Hosp bol toy Liappote
9 Sarttotion Whie Pe S1ch br fapred Pech
henix4,[ or Dury ‘cel Love, by 1// A) 2 Dofnlle4 The
Pisina bl, dead Cif enters Phe Larbebi-pierr Blood
AW! Oper AS Loe Stil 7 by UP 0% live phat thse Fee ilesf
Durge Aew-Phor Stet who Dre £3 Fur ) Des verre Oller,
The Luaorde Veggers Nurse Hel pais bad steer beri
Lue (6) 42 Cho’ Ge f irk ME Biat Met 4 Tir
Nard Ol bier The Phsattl free, My Jide hts Fay
bate [1 RE US Soon Pre Jurse ot Coke CT

PaIe 2-1

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 22 of 33

by s< Vernon use ack $e7 IEC: ag others por, WG ce /
key (een oe Dheioll Keck Sad Lorhy / ocbbled Lore Mas
Shak 09 Soa bye C9 7— [lod [tery 14 Phx poor [phe
/ir Daipflol loa) Swe byt J purse Vict? [lB IY,
Ssatlet Loce Ve ) Sb< 00k bead $A Told Thera
he Join te Leapert this Levjc Lis 15 $4, 65cbha/
Diwiigte Setglles, or Df ths SOney Lage
3 adh Ind pn Cflerid S Jerky /te oe
ved 751A Kent hy ly Ro lk iy
Se Bes by eat Fed “4 y WN, eee "Its
Mleep ph bes pot A Prone b-ve Zi 2! Vas
ie Deol ef_ow a Led hf (ard) op a lt behead
Lasky Seigtlel Feey Z Lt Thre Deter 245
taht Lome Boek Aeaox Pat fr. \3-lled thx Dh atl
Sorcigal the hts Shuule { be AS Fe gy bled beceule
J4e lal pop VC BY. kyl LA pimdetl (a syex He Per tvep-
Ant he Sutter cl rydhao lanes Poh. Pe VER WEL
CPx VLAglogics/ of LN rect frork | Perkel Lfegfth One
Yt MM) tie lbycly fle sly hisbact C24}- Pl sembly -

prviery tues hfs Seeerrt \ Leto LYeCEr Xi Brt 13)
Cod: 4 De 424 ol lof CCH oh 5 Mi desl cet S: NAN
Plan fape) Tac} He bess Ueguste The po val ibd
[| as GYaHeft Ii Pettit loviaPelice fror? chisiog—
if ty Ay hoyse, lyyetgorg bL fy bh WL, (our JEL) 3 Sthi'stlst
Nes Vite 5 epg Tw te, Lle “Sul > Lene PP GYAPIEIE
06 the fy ovdacds, ( Chile k SSipblop EXYWHE
HHI I| Hete/ Mes/42, Fs sper) Tid5, by, Ssallod Thr Disdol fC
hares! Pon /5 The ME py UP | ‘J, thy Jenbed's P2ee2ts (
(Poin °§ OLA (o{h le.

i ally) AS (fe scessed fe Ver bol pass eels! D: Rte
lez Intleek hea ble LAea C Bewrprnced ry FP by Pr VSG Fever,
HFS het neces yy¥ le {sint/it 4s hae pur beer
Cettig ; Dhety ) tsbped, OL k Yet 3 Past loc4 LL 6% loo th,

Py4e RA
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 23 of 33

CL. [4 ber [764 |p. (veadl hes Fife LV-/ SLB CRSP DRM) / IGP
£62059, 94% 8-4 DDION, bee 9/569) holds
bp-£f094bk Langtés Vreats)] Porb Gel <9 LeSUHTAg
fron LolleCH OLS Ob Leis! Hyosts £8 berth. hed bot
bF, D (gb fe’ Ee, Meped Piflensliter ), IF Poe Lei
GBT Fefy Pe. byt bfe L 2 [OQ Wke. Lo< V Wel Loy i)
E30 PEO (2? CE, /0¢ 2) [A age any Lx D3Lo4/ p- “elev O b
dele. o9 val death afer (et2penrelia Scizc2 foe Wie
ONS Peper ha teiaglcect. hick Veale FS fer appv Prvirke.
De fs 4 lentils ct-(n fnerrezh C shes Pols FS 9
£42 Goa Kacite Ti Mex eneysiVe bS< 2h forCe
“ jh hives ke Pris Fe 274 [lop Pall 92 pecopre MWh
lke lea te L33¢ Verbsl Les pte ( Sollee HF pagels 2)
bat boss Heo lire babecof) vile 66 erp Qleel €x¢ossite
force LA SSry £35, The. a hr al & Veypes/ Dr spete
[yith! the. 6nd (AE Uy Kgleand Crk Soe Ll ALE F a9¢]38) Vey
estalte tm pe Went Llu & Lok) S vir blor Ks
bn he lnopoadl ( Grew ) Mtrd leg bhi 1 < Al [ Z De-ed-
dat / bli (yheweed Ls Eby SOU OPE Lycee, “fi,
Tots Cox Toi Nut % fon [Aer thay Poree, anet kek
CH Pl bale Lo] rad Lovky Salo

ECX(ES SIS hice | |
the Jocks Me berLl9 Ole liklre hed
2 Lose 0€ blrcers bey Wrvlae bes Cxle5sc8
er (3 x, Yi0¢€ Al su. Oa] 0thay lees ewer tela} 9 Rey jo
iy aril DCE [2K 5 UO ylieg t3 the Wat SLY. Lo) ¥ poe
Corda Vebsrbrrese Of [ ntleclions regions 1 vd 2)

re (e3e5  Abos bi of He exlessive force. C533, of FY
Pride) Cec er i bth nen oye
5:1, aecortivy by tlre. OVAIYSIS. This 9 % Gx 9beab exer-
SSive bie Of Feyce We De JUS nt hes Foul ) Ae2k,
In Pig Lice O they (Pie, As Dee ht Sek S362! What
P39@22 UK)
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 24 of 33

; Nelessoly ts \hos Solo cheat A5tr7 foy Puede ol bey
Weel 4a Vw SPA hyrert (lif< deperts 24 He,
si GL hsrpe, Dox vbelkern Mb FO Sady52 Y ( J
Ci0./997), They, [due Pho. fy: leqiCel Howry of Pas
Plot fe In Lise (lid bret ri se Ls ‘he extleme dpyivs tite,
rehired ts ry5he WA 9 Loditon y bf-Obif areal Coin

D SNablef Psy Lhe god fea for TS Wthoale beoaje*' G
Pl al bE 1) $4 CA CEDIIVE forte OS\e Vice bet Weg
Fair Cod. V2 furs fa bfder ds dbrove Ni3y2/s5/, ‘Lee

V Lillerr JOE 3h S20, 524028 (i186 DL la barren) lilo.
Jor Wid GP=l9tirg prey ke OL / pte ) Liadtes bx CI
yls203, Pre frost Gnd abiar ents prota, Medco Dry

A Dyth, JU. Sot0tled fp Ped (CE Sofeced De ts bbc
[A tefted) Lye Cw Pecbtrpa WES, SIC b, / YW, ty Ly Cee y
pType (hid L7. ) Ne cer De rack; rec thie

GSP Sheol, Gag} Destyay Aileo Gf Ps Verbs! [2 Df -be

sili poaied Pt tefed0rtds) Py Dex Phy Re 3) Chet
Vor l, Jesyhy SEF CLag L.

(b) J Mee White Heal Whee Rebpren bf bre He ling
bb hicey Kerry, Dergerre Johns Lew LT) bh bce Percbak bie
Konzelrran Achect Malititeoxhy anct fodlpsticslig Le
LOS. Je GSD

fy li [sy0 Jy 6k Sx CATS IVE bevel Dis loyce J Lhe S4oée
OF pad requie tyes, tins 04 phethcs bre P'S lle
Oy! OY leaf Be be 2p 4 Clsos}y Chad SSdisftiol hf €>
C4Ne Llb yyy») Ae \oL VY. Fefiilliag, SBS EL L992) (
a De tag Dob pscer LG [ph YG Led [028 ,JO08% Cad Cy.
LID3), Cet darved, Yf/9 b)5. 239 (1873), a tastes bret
lheleryrinatiss lhe ty jer 2F Sacp PS be Cees spéee/ lr
follasins kectys, (1) the Lktenf OF te Wertitl S Sd
vriess (51) dhe head ber te Gpltistian a bees?”

Pre 2
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 25 of 33

Ci)" the Bitels-tron Ly ptieabip ] betwee bet
Newt Whe Vb bf forte Dj" (iv) “A YDeos|
Sy Spite dyes. Ve Sty (ptyCe ited Py tha eferdsefy
Ghd WV) “on7 -Cherls Pasde by thy Aefarlonts tetany
Wd Ldecy se) the eve le vh4 fevtefl vesporse!
Koray v. babarll, 998 6. ad Ja) lo5C 2d Ci 1H 3)
C Cag Hopfsesr vy. flefalan, 623 DS, 1, PLAGY)

(4) Loholitf J: slow fufteed Physical tlie!
lets) Hay

hs sult pl Rhett HS) vie of Fxvessive force val
Vicks! D-spete /Hyreot , Beotiiag y Pl clF, Asad wh
56 He/ fe (Cee! M/S ie8/ Gael ) ea bi fry

(tft) Theyre Les hoy Jbee' lov ONCE. Of
Vebal Dy pute/ Tayevt

hes a) hye dae 65 tderce thread 9 atc Pry 9
loy <étivns o£ Lyell PS Litpyesk<d obi tha, Sift Pecd
justhic P67, Copy 9 Aevelly lA Weg y lorrpary dpe,
Nec, <9. Cov Sell Vy Leaghhin, $129 ad Py TC 2d CES)
( (VWersing Dime PGKJ Jhagroer) hese v6 Lhd Kad dden Je).
Wb) ted 4 | of Bd Shiutk poste without shba-
Fen) Mose 0 I vsts,bo.43 ly, Yb25, 946 Wl. 2B be, UE,
*2 CSD JOY. P50, 2O, 996) ( Surarory jell neve
lenied byte | Moin lt Mo Sin-?y yo! Ye. Ll, yt 317} x
VD el Phe lonfroala-Hion) abd, Mey } 3a LIpl
ad C EL YSo
_ cleanse G94 Ave t?4 45 bf /f Aart bye. “Peck
Wi Me Gof The Defer sr} We) sited jy Pale (ose ,
pecase The Psinpll Rolsisd Cor) Saidedyed alerted
feloos/ © bw kefertin ld) Fnsttucdons bs Por to
Poy aU]
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 26 of 33

Sle 2 jhe [orn facing The Wo) Prd Lose Phe
Verb ID ve / J Dyevts WIC er Wilh dre vl foe Dele.
sir NE wer bhi te bevd dod J/sve DE Re Lobel Pilyy-
4M) 69 hy Pre Verbs Li spete C Keleyt £ 9V/e/ SooMel ME
q 75 a ine) hen [bet Debeend s4- bhi Ce/ hh te
eid Lome Deck florngy Al) Dowel fs -iied he
Cpls Vale hed oaf Laihy S 94M pack Shepp Ly -fbre
Leiner Foci, Te leaf! lp, sabes pls bydel Deel dead
TE Phe (fi erate Ye a Cy Se 2p Pa, ce fabled
pyetl et i devin bited bling LitheZ4 ;, Kedlsad Lordy Soup
let ALE FEW se fen Z Delgo! LI Vien Aape ky
PiAden L 2 Ye A Phat. Hye Leber tore) aH3cked
04 Me Bx spf y distal LG: Y Soiebled Price ée ” J) SP—
ve al am dpese buehoo Dez pl LD spute | Wies)-
BE Violence pega 45 The Platt (Pefeu! Z, Oy Seiele)
[es A SlecP P Jy the lols Cee! vy Arye b%, 1/, Be Drs
bbe Whe Lert err/- Dix cl bh Go Moe/ / (ber 27 A of
Vi7 ak and SP ing /y Me lofyes pei; » Dee LN,
beg Pe ASK dregs 45 Scary 08 S¢finflof
X Sint LAS \lEP Gre The Debertert{)) bx toy
Ssy he Phinpill Letoad oe Soaps Lees. Jo Ire
phile br ns vaWenesyp Ad fe hnd § af Scape)
Da Plains il bed “Up oer ath erpted fp Stik
Leonor) blica bite Heed be Lory ted I Vedtal
Pte Wil, We. Ps tht Liha L5 iy Sain fot
af Suord Mido d of Rilead lark ay

De Velo! Dispete Alen! Ss lbet Are Voie 5 ppshep
< he Pfce Opt Softtm poetieting Deberdlort bed
Be He head G443¢K, for Exsraple Ulcer Hed 3. Verba!
“Dele le About Sonebist Ae De, Loh lePiog Jy Haz
(oie fecirg She lb bas beck,

Fe Zod
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 27 of 33

Te ey PFesS for ok : oo) 4 Qu hifeed, Which lontiqped A,
(opspoct the Lcoting brd 4ayeopponiedl Ale Niebs! Dfte
rats, lv€le & Bodvck ol Wikies leh te heed Persso4]
feeling 5, V4 4 40d Fate cp) ty ofntoln Discap he.
We Ziforic fy Qleor pit (cer Lhcle Heed, knead h
(o/9Hot fhe Pret hl Wes 9f LP Dy the. Letrre/ Lécing
phe lv 4(/ fir} Kee ds 4 Veybuf 2 (Sfvte Ben Ags
Ds oPey Dhkices WWu-te Heed CRE The Dist le
Role lst fy Sako bet abs Detealentts) knew 44
Ye Hire U4, Ss:eHof W 45 Lrvesporshis ress TS fe
OO love U Aha Wg Log. hs la) fre, (3h,
Boicials teil S lind Ville <bo— Shall aed Myre Ls
Loyev up 9h plpe c pron (lone. The. Lf har} Vides
S7aS [Arc Jorme Pring Liléercnd Ps 0 Jeers

Git) Be Iraunk and Type of forte Vise
DE propor Ponape Lo phe peel

Were LS 22 Lozpel54ion Jee bejwee) Doe yee’ fof ose
tind Pb< orpun?- of force Use Oven Hot fo Scho hop-
allered 196 PAYS CS of verbs) pesjstowce rior vefosed
tiny oiled (Satvpb REY P96 Arline) Defend ors)
Ey, vel Spe Pa iopite Kedoad lit 4) Spipplst Ce livfas-
jt Ky they Wl [oryrercect Le Ply sical. oe creak Dz

fL 6-174 / Ke Wel ond C90hy Solo bel by frachiay Pox Ptah iE

ial Corby Ssiebot leith Pheix iid aed Litkoay here
lets poeiy Feet Lot of 2 beet Aor} asd e Jka lwoeq-
Jevz, bad Siry)fy7eu5 Severe fn free levee C, desc) EX
Les SiWe,

Cyr 2551124 b/QVerdp (bel phe whe vl axqvezed)
Dred The. Piri l? Lotaad Larky Sefrllel HEA felove
Sor (SEF bhich 15.4 Me till 77% Phot hE Dit ley
Bill up Mile pre bthircl Bot hiry, Brd Ae eroptl

faye Ab
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 28 of 33

es oe Liiog Ls Protect Myc be Bepy-he Leatd
Ph. DelerigtsrAls) Vitred ler, tli, Ps Pony
ol bad “ wh §vt2bot L fe Dphirey Phsyy Loy Je See
Pipose ts Valreldy Peo-tiiey We Peet HE Rolo?
Lit] Sse, Tre Cire yr stppies_ boule et (Covi
Ax Spud A- Dygicol boca Pe} Liseralonpls) seh.
Decbenlsr}l5) Vib )eaf- Morie § Ha Ve o€ loite, See Hafhnee
V- Rexel, L/Y feel BB9- 331-32 Cat Cir. 930) Vielotie
bE Fe rh. SOL Jule 5A Le ey bf Des Weel OVMG Ce Pef- pr
Spstify Physic 9 3Ste/4- Wilh Ov} eiherce of Physica VE
iste by bortte gr bar pafpestisa Ae} otrand ot
Force 4S Prpe,)s See We Lolsed/: y, Lov}, 84. 2d
On a? (24 Cy JPRS) ( CVErI hheye PIE x rs CVtlence
heed bargte Pr eve Loplet we fodleres ob ohe/, bh icer
ly SL De Loved A Pie Lyd CXS DIVE Of agedeiess
Sorte) Porewer, 74 F) Hetil & Sce Jiao ail Phe FI sible
(Kel oad Cuihf Sopahop Soy» Pel a Verb Driggode Lats
DLE Deferral Lh HY Lit peed, Wee D3 rdomee
hin The Some Dy Y-§ Maur Prats Tre Pl ae
(Keloa27 LUA (S COA 7 (IPQ DP opvcl-, he fy Lf RLU
cys Se Quek her pep bp ot fled up or Steet
UP dike biry bocer pity § Llose GE AI lool d
4 Vinay Le (PEL IOD Abe deyived Y-lfe9 LE PES,
At 4 Pita pvr? Lis 15 9 bb ex9 foe Ape by 7. dee fo
yMpes M Sttnek, hee. VY Civ. 74 7(BY ) 999 (ALBA
OE* 3 CSNY. SPL 4/998) [by pever face Las spplied
M9 )icsously Ad Sadeydicglhy 1 Je bt fer So1p be Ik
Ww), ee Webel Strre K LC Jet ‘ tod kicked (pliitrt
Whe tap Fave preciprtoted Condted by Wong leat e/
Mesl fr one ltbartoy4s Face),

Cv) Qetentt 9) Co Det Pesombly Haw Perceived
Soto 45 9 ~threod
Page RF

 
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 29 of 33

Zt Ps Lestat Deberdantts) lice bdbibeMasd, Meee
Plow Woice Fk Vs, D roe hems, fe </gen)- Jolmosers An
L7 Mover CICECK, Lilicer Rov oy Oe Could ok {695Gl2%
bhy hes Seer, Tre. Py Ll! Kalval lab Seolled-®
$ physol, Dy Pov fo, Abh, Yeinbol Sh vd OPPrenitwet-
tly 155 fowsls, as Lorpsred 3 the Tilly Fat, Prete
Vuselerdfertoat WKKe bbicer Pe (siz Officer Remy
Sergetng. Jobn sor (LtalT) diftiar Peoceck bales (3 Fbscuht
bad Dhbice Korréelpan [be /s 2 We Poel fe4/4
Wheten bile Def exutoot bffree bs te fled Weoe’
Pydpan 95 Spo brcer lie lo poe let Yor Plax
OY Pee bltizar 22 9 Spotl Cel Besrtdey dhrg Poted-
Me eler/ Liiy Scielbd, ob We Derubll eboed!
LYS Secbedled lS the body |hvote px Sof-

(v) Ddeadinpts) Hes Deron sbi otek Mp
| Elf ete b Feniey Vis feeypor 2K

Nelfy, Mckenibos bra Spagestad 1 chlor dy She

ee Merl) b Perper. Severrly bE Pha De -
ys ported Abe ) Defebolts) A 3Sgult<d) Mndf Rite

MGav Loxhf JO flof- GAY (peocs(o/ (<9tr¥ f- Pe}. Da
Varlde Lilet C VA) \Seblek be las Li Pre lettres
bine he bes laps Hae Meapiry tacay He Lat,

~\

Ln Clv8 fe?

EXlessiz Lovee i Loita bul re Lherk DeP 4/4 tree}
be loiieltiods YVeasors } 4rd 2 )tadl poof © EXCESS We
we Lose ln Lien’ ¢. About Dds ot De exteys ive forex
£55 C5, OF q)), 9 ved lol CCbi78 oblyrcess LA Lear 17
hi yor 0 9 L909) 39+) Attontling Ls Px ers/yF,
I “i (peo Jike fly S90 fee: hs file (st YU ils, Whe himey
(Pry OS
Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 30 of 33

ho of 1 thos Lope beck Sayfa, it loos DrSebsdtorbs Led.
Wad in Coe.) Jeorere thee Fd biel in Of Lroullory,
Pegblie hy te sever Ie Je the Sebo, “Thx et FETS
<a gadl Pass , Ikke Meee eoock lhe h0s)5 4
D+ dod Opt Jol Sar bho Nolv As LT G2 beer ress
+ioh Ay Yin 2) 9 Ceptyy, In Pits Losec exlessive
Force 4S Not Faves torted 16 jogs I4 1093 2 Pee
tevestiaoted DE Lokitss Py. lore’ leort’s. la Bhs
CO S< 4 Sanplo) le*s ee) Ja Mis Cel /o phe Corner’
facing She Ll! Les Lees byt hdl bike Lx Yr
and Ak fo Hire ba 9 libfespt Filed bo Wter fir
\ooblot 4 fae Coors Yr Cone Pred estalatec Le 4 Vee
DP pole Treat, Protanz lanseaye tony as Phinbbl Lolpa/
Ls s¥k/ Sir bhd Oory Beh b \; Oy bo pe. Lorne Due
obey He Bhbiee Vliet, 4-8 Hur AL oe bhiee
Lyte feed Jee 4.) ohblep Back Stetpizy Iy fhe lot
Dre Slat Vl) Sv\ndlod Petry (rth, le or LapeyPorsiy
C9533 5 90 lh AS Le Uo leeefoly th) Wry Che]
bhd Drtbs4y Beet. Ssrkteh bret Al) HSS defer
LY Detvmer/ td 44 Comeo Vane of Hye bfGLer
has Host. def} Ike Los Arex le) /97/ Beating o€ Jed
net hing the lors} Rost la LA fb stery. Mos In Hinne-
Sots, White oft fel Police kneeled oy hPShetk fos
Vhve than epferh+ Piavtes ka Beco Floyd" NUS) Veconse,
ble Hés ) fiog L!y Po Yourd 4A Pp) Cd /75 + loca?
Lif € ‘bsb\ishine, Loadrel “te excessive lle Yeats.
Ton this Lad< “Ply. Corte) Frora Verbs! DisPore
> Ley )b I. Sc Ale? Lyles, Gla Begtlios Lz. th
Ye bhled bie [oes bell UP While fxy Bestia, Aatty
ts Protect his Sel Me Best te Lod. Ml Louse he
Ws Sie Plug by Be Comer Wren Lote. Bak YS Heyy
liter. Toy toe Jer egoiny hetdor2, Detscrltont Vober bot

Suara digence+ Sot bedenef

Pije QI
 

 

Case 3:18-¢v-00441-TKW-MAF. Document 113 Filed 06/29/20 Page 31 of 33

CERTIFICATION AND OATH

UNDER THE PELALTZES OF PER DURY Z CERTIFY
ttt T, vrter3tond Enaiish, have read the forespin motor or
y+ has een yesd te Me Gnd LX ynderStemd F+s Contents § the
mp-Kon 75 led Sn aed C34 ond Wits & fegyabjc Lelrok
that jt iS timely Kj led, hes Potents|] Merit, Gnd dees not
(lop licate previous Met fons that have been dS ‘posed of by
the (Court § And the Cocls contained F. in the Motian Ofe tue Qed

 

(otveck,
Oh Wig 2D 25 dayof. Wo € , 2620

 

 

ihe Lid Laefrphuelle”

Go] level CM YSe ie, .
San15 Ko 335 (omree+o79/ lnst4}p 0%
5360 Eas¢ i/tpn Koad
Mi |to, Florals 22593

secleeste

SANTA ROSAC.I. ON
JUN 25 2020 -

FOR MAILING BY

— Feng ‘30 _

 

 
 

Case 3

Sahu?

Hd TM MAG Dogue 413 Filed 06/29/20 Page 32 oF SS
Santa Gose Coyecttones) Insitoxfor7 :
D350 East Hilton KA

[MH FL 32583

 
  
 

¢

hit

ganoaH9

Unidad Siates Dressel (ort
Nothen Pssywick of Llovid4 | |
l O Fice oF Hn Derk

LL Nore Adams SHeeh; Suite 309 :
Tallahassee, Flortda Sa3)-FL) ZF

 

 

 

 

 

*LEGAL

   

} US POSTAGE) piney sowes

 

MAILED FROMA STATE. pyesspuy
_ CORRECTIONAL INSTITUTION... | |
seeamrenrmmera

Case 3:18-cv-00441-TKW-MAF Document 113 Filed 06/29/20 Page 33 of 33

   

   

 

 

: | RR ye
N25 ae Qe
ee

 
